Rabiw, J.
(dissenting). I dissent and vote to affirm the order denying petitioner’s motion to stay the action pending arbitration.
Whereas the by-laws require that all controversies between members be arbitrated, in cases where a nonmember is involved, arbitration is only required where the controversy arises out *56of the member’s business. This points up the more limited application of the arbitration clause where nonmembers, such as the petitioner, are involved. The slanderous statements allegedly uttered by the petitioner to a customer of the respondents, which consisted of comments reflecting on respondents’ financial stability, while referring to respondents’ business did not result in a dispute arising “ out of ” such business. Consequently, it was not within the contemplation of the arbitration clause. The only construction I can place upon the arbitration clause is that, as between a member and a nonmember of the Stock Exchange, it encompasses only transactions between them arising out of the brokerage business.
Botein, P. J., Breitel, Stevens and Steuer, JJ., concur in Per Curiam opinion; Babin, J., dissents in opinion.
Order, entered on February 21, 1963, reversed, on the law and on the facts, with $20 costs and disbursements to the appellant, and the motion granted, with $10 costs.